DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–6 are pending in the present application. Claims 1–6 remain essentially original in the amendment filed on January 28th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claim 5 for minor informalities are accepted.
The Office thanks Applicant for the amendments to the Title of the disclosure which is accepted.
The objections to claims 1, 7, 8, 9, 14, 15 and 16 for minor informalities are withdrawn in view of the amendments filed October 17th, 2016. 
In light of Applicant’s explanation regarding the updated status of the domestic priority data acknowledged on March 6th, 2020, the objections to the Specification are withdrawn.
The Office maintains the rejections of claims 1-6 under 35 U.S.C. 112(a) for written description. Please see the explanation in the Response to Arguments below.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claims 1-6 for written description in the Remarks filed on January 28th, 2021, have been fully considered but are unpersuasive. Applicant states on Page 6,  
the Examiner is also directed to Applicant’s FIGS. 17A-17C and associated text including paragraphs [0139]-[0144] of the original specification. These describe 

However, Applicant’s arguments are not commensurate in scope with the claim limitations that do not refer to right-handed or left-handed finger placement, and do not refer to images that are used more or less frequently being positioned on or outside a circular arc. For example, previously cited prior art Kasahara Fig. 4 shows images that are placed nearer to a finger, but they do not follow a circular arc. Applicant does not have the disclosure to teach Kasahara’s method of image placement, yet it would be comprised by the claim limitations. In addition, if Applicant asserts that Figs. 17 show support for images more or less frequently used, then any prior art such as Itoh Figs. 2, Heo Fig. 4, or Prasad Figs. 3, could be used to teach this limitation.
For these reasons, the 35 U.S.C. 112(a) rejection is maintained. It is suggested to state in what manner the images are more frequently used.
Applicant’s remaining arguments regarding the 35 U.S.C. 103 rejection of claim 1 in view of Myers and Heo are summarized and addressed as follows:
Myers does not teach “determining a finger of a user that is used for operation of the portable data-processing device” or using “such detected finger touch to determine where to display certain images so as to be nearer” (Page 7-8)
Firstly, the Office used Heo to teach determining where to display images so as to be nearer. Secondly, Myers at para. 49 teaches, “Sensors such as proximity sensor 124 may be used to determine whether a touch input to virtual buttons 52 is an intended touch by a finger or, for example, an unintended touch by the palm of a hand”, therefore a touch of a finger is determined. 
Applicant argues Heo does not teach, “displaying images used for the operation of the portable data-processing device on a display portion so that an image frequently used for the operation is displayed nearer to the finger” (Page 8).
However, as Applicant notes, Heo Fig. 9 and para. 81 teach that a user may move an icon, and Fig. 9 shows the desired or frequently used icon being moved nearer. Note that there is nothing in the claim that states the moving nearer cannot be done by a user or that it must be automatic. In addition, according to Heo para. 67, “an arrangement of frequently used icons in a fan-shape based on a user's finger in motion will help the user conveniently touch the icons”, therefore, as noted by Fig. 7, the fan-shape or circular arc image, the same idea as Applicant’s, is used to arrange icons more frequently used closer to a finger as shown.
Applicant’s third argument regards Heo Fig. 9 not disclosing an icon being used more frequently and that it conflicts with Heo Fig. 7 (Page 9). 
However the office notes that each different Figure of Heo, Figs. 4, 7, and 9, teaches the limitation in a different manner. Heo Fig. 4 teaches virtual icons being moved closer to a thumb according to a right or a left hand, and it is obvious that these icons are frequently used in the same manner that Applicant maintains Applicant’s Figs. 17 teaches icons being frequently used. Heo Fig. 7 teaches icons frequently used being placed in a fan-shape and described at para. 67. Fig. 9 teaches icons frequently used because there is the fan-shape of frequently used icons, and a user chooses the icon to be nearer.
For these reasons, Applicant’s arguments regarding the 103 rejections are unpersuasive and the rejections are maintained.
As a final note, Applicant must not only distinguish over the combination of Myers and Heo Fig. 7, but must also distinguish over a future combination of Myers (or Kim US 

Claim Objections
Claim 1 presents the following minor grammatical informality:
“determining a finger of a user that is used for operation of the portable data-processing device by sensing a touch of the finger”- an article is missing.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “displaying images used for the operation of the portable data-processing device on a display portion so that an image frequently used for the operation is displayed nearer to the finger than an image less frequently used for the operation”. Support for this claim limitation was found in the Specification para. 201 and Fig. 14A1, but it relies on displaying images inside or outside a circular arc range with respect to a thumb rather than a generic distance to any finger. This limitation could also comprise displaying images closer or further from any finger anywhere on the device whether it be side portions or front portions and whether it be vertical or circular displacements, etcetera. See for example Kasahara Fig. 4, which teaches icons placed nearer to a 
It is suggested to modify the limitation to recite “… nearer to the circular arc denoted by the movable range of a thumb than …”.
Claim Rejections - 35 USC § 103
Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Scott Myers et al*, USPGPUB 2013/0076649 A1 (hereinafter “Myers”) in view of Junyong Heo, USPGPUB 2013/0145316 A1 (hereinafter “Heo”).	* previously cited
Regarding claim 1, Myers discloses a driving method of a data processing device comprising steps of: 

    PNG
    media_image1.png
    394
    417
    media_image1.png
    Greyscale

determining a finger of a user that is used for operation of the portable data-processing device by sensing touch of the finger at a first side surface 20A-front or a second side surface 20A-side of the portable data-processing device 10 (Myers Fig. 1; para. 6-7,41,49: “Sensors such as proximity sensor 124 may be used to determine whether a touch input to virtual buttons 52 is an intended touch by a finger or, for example, an unintended touch by the palm of a hand”- therefore a touch of a finger is determined for touch input on front, rear and sidewall surfaces); and 
displaying images used for the operation of the portable data-processing device on a display portion (Myers Figs. 3-5; para. 45-47: display areas 20A may display images such as icons).
However Myers fails to teach an image frequently used for the operation is displayed nearer to the finger than an image less frequently used for the operation.
Heo teaches a driving method of displaying images used for the operation of a portable data-processing device on a display (see Figs. 5-7 for example),

    PNG
    media_image2.png
    371
    456
    media_image2.png
    Greyscale
()
 so that an image frequently used for the operation is displayed nearer to the finger than an image less frequently used for the operation (Heo Figs. 4,7,9; para. 67,81: “an arrangement of frequently used icons in a fan-shape based on a user's finger in motion will help the user conveniently touch the icons”, therefore, as noted by Figs. 4 and 7, the fan-shape or circular arc image, the same idea as Applicant’s, is used to arrange icons more frequently used closer to a finger. Also shown in Fig. 9, a user may move a desired icon image, and it is more likely that desired icons are frequently used,  to the fixed area closer to the corner, and place the remaining icons in the rotating area which would be further from the finger).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Heo to that of Myers. According to Heo para. 3, when “icons are arranged in a fan-shape within a movement range of users' fingers”, this will “allow users to freely touch the icons”, increasing user convenience. 

Regarding claim 2, Myers modified by Heo discloses the driving method according to claim 1, wherein the first and second side surfaces are configured to display an image (Myers Fig. 1: please refer to claim 1).
Regarding claim 3, Myers modified by Heo discloses the driving method according to claim 1, wherein the first and second side surfaces and the display portion each comprise a touch sensor (Myers Fig. 1; para. 45: “Edge portions of display 14 forming part of active region 20A may contain portions of the array of image pixels for presenting to present text and images to a user of device 10 and touch-sensitive components for input and interaction with a user of device 10.”- each display surface 20A shown in Fig. 1 contains touch-sensitive components for receiving swipes, taps, etc.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Heo, and further in view of Dong-Un Jin et al*, USPGPUB 2013/0002133 A1 (hereinafter “Jin”).
Regarding claim 4, Myers modified by Heo discloses the driving method according to claim 1, however although Myers discloses additional edge displays at para. 48 and 55, Myers 
Jin teaches a display driving method,

    PNG
    media_image3.png
    392
    433
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    223
    265
    media_image4.png
    Greyscale

wherein the second side surface faces the first side surface with the display portion therebetween, and wherein the display portion is in contact with the first and second side surfaces (Jin Figs. 1-2 areas D2; para. 57: a second side surface D2 on the right faces a first side surface D2 on the left with a display D1 inbetween).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Jin of an additional side surface, to the base driving method of Myers modified by Heo. According to Jin para. 8 and 10, there exists a need for additional display regions, and this method “significantly decreases the ratio of non-display regions to a display region recognized by a user”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Heo, and further in view of Jae-Shin Kim et al, USPGPUB 2010/0097349 A1 (hereinafter “Kim”).
Regarding claim 5, Myers modified by Heo discloses the driving method according to 
Kim teaches a driving method,

    PNG
    media_image5.png
    338
    213
    media_image5.png
    Greyscale

wherein the step of determining comprises: defining a figure as a contact region; and determining a central coordinates of the figure whose area is larger than a predetermined area (Kim Fig. 5A; para. 60: An image or figure of a finger is taken at a contact region. “Since the tip of a finger normally has a circular shape, the center of the tip of a finger generally converges at a point”. The central coordinates of the finger tip are determined, which comprise a touchdown area larger than a remaining area).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Kim to the base driving method of Myers modified by Heo. According to Kim para. 6, touch image recognition algorithms may be complex, and this method offers a less heavy burden on hardware.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Heo, and further in view of Ayumu Yagihashi et al, USPGPUB 2014/0232653 A1 (hereinafter “Yagihashi”).
Regarding claim 6, Myers modified by Heo discloses the driving method according to 
Yagihashi teaches a driving method,

    PNG
    media_image6.png
    372
    742
    media_image6.png
    Greyscale

wherein the step of determining comprises: defining a line segment L101 as a length of a contact region (Yagihashi Fig. 3; para. 54,59: Length L101 is the line segment of the length of the thumb acquires in contact sensing); and determining midpoint coordinates of the line segment whose length is longer than a predetermined length (para. 59: the center point of the line segment is determined).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Yagihashi to the driving method of Myers modified by Heo. According to Yagihashi para. 7, “it is possible to more appropriately set the touch region if a region operable with a hand with which the portable electronic apparatus is held is more accurately identified”. In other words, arranging items in the vicinity of the position .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646